Citation Nr: 0018982	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
impingement syndrome and traumatic arthritis of the left 
(minor) shoulder.

2.  Entitlement to a rating in excess of 20 percent for 
chronic left heel and ankle pain, status post tarsal tunnel 
release and arthroscopy for an anterior spur.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1986 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
impingement syndrome of the left shoulder and assigned a 10 
percent disability rating effective July 14, 1993; and a 
January 1999 rating decision which granted a 20 percent 
rating for chronic left heel and ankle pain, status post 
tarsal tunnel release and arthroscopy for an anterior spur, 
also effective July 14, 1993.  

In December 1998, the Board remanded the issue of entitlement 
to a rating in excess of 10 percent for impingement syndrome 
of the left shoulder to the RO for additional development.  
In an October 1999 rating decision, the RO granted a 20 
percent rating for impingement syndrome and traumatic 
arthritis of the left shoulder, effective July 14, 1993.  

The issue of entitlement to a rating in excess of 20 percent 
for chronic left heel and ankle pain, status post tarsal 
tunnel release and arthroscopy for an anterior spur will be 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's impingement syndrome with traumatic 
arthritis of the left (minor) shoulder is manifested by 
limitation of flexion to approximately 90 degrees; limitation 
of motion to 25 degrees from the side is not shown, and there 
were no additional factors affecting limitation of motion 
noted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
impingement syndrome and traumatic arthritis of the left 
(minor) shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background
 
Service medical records indicate that, on a report of medical 
history, completed in September 1986, the veteran indicated 
that he was right-handed.  In June 1990, he was seen for 
complaints of left shoulder pain.  Clinical evaluation 
revealed no evidence of dislocation, crepitus, ecchymosis, or 
swelling.  There was pain on palpation of the shoulder and 
the left deltoid.  The initial assessment was unresolved left 
rotator cuff tear.  He was seen again in July 1990, for 
similar complaints.  An X-ray showed a spur on the 
acromioclavicular joint, but no evidence of a rotator cuff 
tear.  The assessment was impingement syndrome of the left 
shoulder.  

At a VA orthopedic examination in September 1993, the veteran 
complained of intermittent left shoulder pain which seemed 
related to overhead activities or heavy lifting.  He denied 
any specific injury or trauma to the shoulder.  Clinical 
evaluation revealed a positive impingement sign and a 
positive Hawkin's sign.  There was tenderness over the 
acromioclavicular joint as well as the biceps tendon 
insertion.  There were no signs of muscular atrophy or fixed 
deformity.  Motor examination was normal.  Range of motion 
was abduction to 160 degrees; external rotation to 40 
degrees; internal rotation to T8.  An X-ray showed mild 
acromioclavicular osteoarthritic change.  The assessment was 
left shoulder impingement syndrome with biceps tendonitis.  

In a February 1996 rating decision, the RO granted service 
connection for impingement syndrome of the left shoulder and 
assigned a 10 percent disability rating.  

At a personal hearing before the undersigned Member of the 
Board at the RO in August 1998, the veteran asserted that he 
was entitled to a higher disability evaluation for his 
service-connected left shoulder disability.  He testified 
that his overall ability to use his left arm was severely 
restricted when the condition flared-up.  He related that the 
range of motion of his left shoulder was limited to shoulder 
level at those times, and that he also experienced a decrease 
in arm strength.  He further testified that the flare-ups 
occurred once every six to eight weeks, and usually lasted 
for about three days.  He often had to protect the shoulder 
in order to prevent aggravating the condition, and the pain 
periodically radiated down the left biceps and into his 
fingers.  He could hear a grinding sound when he moved the 
shoulder.  

At a VA neurological examination in April 1999, the veteran 
reported that he first began to experience intermittent left 
shoulder pain approximately 10 years ago.  Since that time, 
he has continued to experience intermittent searing pain down 
his left arm which was associated with numbness radiating 
into all fingers of the left hand.  The pain would increase 
with activity.  He did not take any medication for the 
condition.  Clinical evaluation revealed Tinel's sign was 
positive at the left wrist, negative at the right wrist, and 
negative at both elbows.  Full strength, bulk, and tone were 
present in all four extremities, although there was some 
give-way weakness in the left deltoid.  Deep tendon reflexes 
were trace in both upper extremities.  Sensory examination 
was intact to light touch, pinprick, and joint position 
sense.  Range of motion of the left shoulder was flexion to 
95 degrees; extension to 30 degrees; abduction to 100 
degrees; and internal and external rotation to 70 degrees.  
The assessment was arthritis of the left shoulder and 
probable left carpal tunnel syndrome.  The examiner noted 
that the claims file was not available for review in 
conjunction with the examination.  However, in an October 
1999 addendum, the examiner reported that he reviewed the 
veteran's file and examination report.  He opined that the 
left carpal tunnel syndrome was not associated with the left 
shoulder disability and was a separate condition.  

At a VA orthopedic examination in February 2000, the veteran 
complained of left shoulder pain.  He related that there had 
been no particular injury and the condition had been 
diagnosed as impingement syndrome.  At present, the pain was 
intermittent, but activity made it worse.  Clinical 
evaluation revealed active range of motion of the left 
shoulder in forward flexion was 0 degrees to 180 degrees; 
extension was to 50 degrees; internal and external rotation 
were to 90 degrees; abduction was to 90 degrees; and 
adduction was to 50 degrees.  The examiner stated that this 
was a normal range of motion.  Sensation was decreased to 
pinprick and light touch over the dermatomes of the shoulder.  
Muscle strength was 4-5/5 in all joints.  Deep tendon 
reflexes were present at the biceps and triceps.  There was 
no pain on palpation of the shoulder joint, no edema, 
erythema, or crepitus on motion.  The shoulder joint was 
stable, and exhibited no weakened movement, excess 
fatigability, or incoordination.  There was also no 
intermittent or unfavorable ankylosis.  The examiner stated 
that it was possible that the functional ability of the 
shoulder could be affected during flare-ups or repeated use; 
however, he could not determine this with any specificity.  

Based upon the additional medical evidence, the RO granted a 
20 percent rating for the veteran's service-connected 
impingement syndrome with traumatic arthritis of the left 
shoulder, effective July 14, 1993.  

II.  Analysis


In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  However, the Board recognizes that the Court 
has also held that there is a distinction between an original 
rating and a claim for an increased rating.  Thus, the rule 
espoused in the Francisco precedent, above, is not applicable 
in the present case, because the veteran's claim for 
disability compensation has remained in appellate status 
since he filed an NOD as to the initial decision on his 
original claim for benefits.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Under the Court's holding in the latter 
case, a veteran may assert that his condition at the time of 
his original claim was worse than it was at a later stage of 
his appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case will take the Fenderson decision into account.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel indicated that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98
(Aug. 14, 1998).  

Traumatic arthritis is rated as degenerative arthritis 
(hypertrophic or osteoarthritis).  Diagnostic Code (DC) 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
including Note 1 (1999).  

The veteran's left shoulder disability is classified as 
impingement syndrome and traumatic arthritis.  Impingement 
syndrome is defined as the progressive pathologic changes 
resulting from mechanical encroachment of the acromion, 
coracoacromial ligament, coracoid process, or 
acromioclavicular joint on the rotator cuff, including 
reversible edema and hemorrhage, fibrosis, tendinitis, pain, 
bone spur formation and tendon rupture.  Dorland's 
Illustrated Medical Dictionary, 1632 (28th ed. 1994).  

The rating decisions in the claims file reflect that the 
veteran's left shoulder disability is, at present, evaluated 
under the provisions of DC's 5010-5201 of VA's Schedule for 
Rating Disabilities, at 38 C.F.R. § 4.71a.  DC 5201 pertains 
to "limitation of motion of the arm."  Limitation of motion 
of either arm at the shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the minor arm to 
midway between the side and shoulder level is assigned a 20 
percent disability rating.  Limitation of motion of the major 
arm to midway between the side and shoulder level is assigned 
a 30 percent disability rating.  To warrant a 30 percent 
disability rating, the limitation of motion of the minor arm 
must be to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201 (1999).  Full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in forward elevation 
(flexion), 0 degrees to 180 degrees in abduction, 0 degrees 
to 90 degrees in external rotation, and 0 degrees to 90 
degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(1999).  

Service medical records indicate that the veteran is right-
handed.  Therefore, his left arm would be considered the 
minor arm.  At a VA examination in April 1999, the veteran's 
range of motion of the left shoulder was limited to shoulder 
level.  Upon subsequent examination in February 2000, range 
of motion of the left shoulder was normal, and the examiner 
stated that the shoulder did not exhibit weakened movement, 
excess fatigability, or incoordination.  Based on these 
findings, the veteran's left shoulder disability, at most, 
meets the criteria for a 20 percent rating under DC 5201.  
Even with consideration of DeLuca, supra, and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that a rating 
in excess of 20 percent is not warranted because a 20 percent 
rating is also assigned for limitation of motion of the minor 
arm to midway between the side and shoulder level.  
Accordingly, the Board finds that the current clinical 
findings do not support the conclusion that the veteran's 
left arm motion is limited to only 25 degrees from his side 
to justify the assignment of a 30 percent rating.  DC's 5200 
and 5202 and 5203 are not applicable to the veteran's 
disability because they pertain to ankylosis of 
scapulohumeral articulation, impairment of the humerus, and 
impairment of the clavicle or scapula, none of which is 
present in this case.  The veteran's shoulder joint has not 
been shown to be ankylosed, the humerus is not impaired, and 
no instability was reported.

The Board has also considered whether separate manifestations 
of the veteran's disability may be rated separately.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, the VA examiner 
in 1999 diagnosed only carpal tunnel syndrome on the left 
which was not determined to be associated with the service-
connected disability.  Moreover, there has been no evidence 
of any joint instability so as to warrant a separate rating 
under the criteria contemplating shoulder dislocation.  
Finally, the Board notes that, although the veteran has been 
diagnosed with arthritis, a separate rating is not warranted 
pursuant to the General Counsel opinion cited above because 
DC 5201 contemplates limitation of motion.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support a rating in excess of 20 percent for 
his left shoulder disability during the pendency of this 
appeal.  The Board finds that the preponderance of the 
evidence is against the claim and, therefore, a rating in 
excess of that assigned is not warranted.  


ORDER

A rating in excess of 20 percent for impingement syndrome and 
traumatic arthritis of the left (minor) shoulder is denied.  


REMAND

Service medical records indicate that the veteran was seen in 
October 1991, for complaints of left ankle pain for the past 
year and a half.  In February 1992, he complained of 
persistent left ankle pain, and underwent a left ankle 
arthroscopy which revealed mild synovitis.  The diagnoses 
were left ankle degeneration and arthritis.  A neurological 
report, dated in April 1992, noted that a study of the left 
peroneal, left posterior tibial and left serial nerves was 
normal.  

The veteran was seen again in November 1992 for diffuse 
medial-sided left heel pain.  He had fallen approximately 12 
feet down a ladder while serving on a ship.  The assessment 
was left tarsal tunnel syndrome, and a release of the tarsal 
tunnel of the left ankle was performed to explore the left 
posterior tibial nerve and tendon.  

In a Physical Evaluation Board, dated in March 1993, the 
veteran was diagnosed with left medial calcaneal pain of 
unknown etiology.  It was noted that the condition had been 
resistant to conservative and surgical treatment.  He was 
unable to walk, run, or remain on his feet for long periods 
of time.  It was subsequently determined that he be separated 
from service.  

At a VA examination in September 1993, the veteran was 
diagnosed with left heel pain of unknown etiology.  In a 
February 1994 rating decision, the RO granted service 
connection for status post left ankle arthroscopy for 
anterior spur and release of tarsal tunnel syndrome, and 
assigned a noncompensable rating.  

At a VA examination in October 1999, the examiner diagnosed 
the veteran with left foot impairment with left medial 
dysesthesia; pain on palpation at the medial calcaneus, 
patellar joint, and medial tibial surface; and tenderness on 
the left Achilles tendon, and left metatarsals.  It was also 
noted that the veteran's gait demonstrated decreased flexion.  

Initially, it is noted that it is unclear from the record 
whether the veteran has separate disabilities involving the 
left foot and the left ankle, or whether it would be 
considered one disability.  Furthermore, the VA examinations 
pertaining to this disability did not adequately evaluate the 
veteran's complaints of pain on use.  In this regard, the 
RO's attention is directed to the decision of the U.S. Court 
of Appeals for Veterans Claims (Court) in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1994).  Therein, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1999) or 38 C.F.R. § 4.45 (1999).  It also 
held that the provisions of 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  Accordingly, 
another examination is necessary.  

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his left ankle 
and foot disability since October 1999.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records since 
October 1999.  Once obtained, all records must 
be associated with the claims folder.

3.  After the above records have been 
associated with the claims folder, the veteran 
should be afforded a VA orthopedic 
examination.

a.  General information for the examiner:  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A copy of this Remand 
decision must be provided to the 
physician.  Any tests deemed necessary by 
the examiner should be performed.  

b.  The examiner should provide the 
answers/findings indicated below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examiner should note all 
manifestations referable to the service 
connected disability involving the left 
foot/ankle, and state whether there are 
separate disabilities involving the foot 
and the ankle.  If separate disabilities 
are not present, the examiner should 
state whether the disability should be 
classified as a foot disability or an 
ankle disability.  

II.  The examiner should report the range 
of motion of the veteran's left ankle, in 
degrees, and indicate the normal ranges 
of motion for that joint.  

III.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the veteran's left 
foot/ankle disability; and, if feasible, 
these determinations must be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

IV.  The examiner should express an 
opinion on whether pain in the left 
foot/ankle could significantly limit the 
veteran's functional ability during 
flare-ups or during periods of repeated 
use.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

V.  The examiner should be asked to state 
whether the disability associated with 
the veteran's left foot/ankle would be 
considered moderate, moderately severe, 
or severe.  He/she should also indicate 
whether no effective function remains of 
the foot other than that which would be 
equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  In making this determination, 
consideration must be given to the actual 
remaining function of the foot; that is, 
whether the acts of balance, propulsion, 
etc., could be accomplished equally well 
by an amputation stump with prosthesis.

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
opinions requested, appropriate corrective 
action should be implemented.

5.  When the above development has been 
completed, the issue should be readjudicated 
by the RO, with proper consideration given to 
all aspects of the disability and all possible 
rating codes.  If the determination remains 
adverse to the veteran, he should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



